Case 3:21-mj-01433-JBT Document1 Filed 09/13/21 Page 1 of 4 PagelD 1

AO (Rev. 5/85) Criminal Complaint

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V. Case No. 3:21-mj- | U33 -J8T
NOE VICENTE-BARRERA

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about December 19, 2020, in Duval
County, in the Middle District of Florida, the defendant,

a citizen of Guatemala and an alien in the United States, was found

unlawfully present in the United States without first having obtained the

consent of the Attorney General or the Secretary of Homeland Security for

the United States to apply for admission to or re-enter the United States after

having been deported and removed from the United States on or about on

September 19, 2014, and on or about February 4, 2020,
in violation of Title 8, United States Code, Section 1326. I further state that lama
Deportation Officer for the Department of Homeland Security, Immigration and Customs

Enforcement, and that this Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Yes ONo

LE BAP
Ao of (plainant
Justin illafane

Sworn to before me and subscribed in my presence,

 

 

on September / J 2021 at Jacksonville, Florida
JOEL B. TOOMEY sett ;
United States Magistrate Judge (Y C Wea

 

 

Name & Title of Judicial Officer Signature of Judicial Officer i
Case 3:21-mj-01433-JBT Document1 Filed 09/13/21 Page 2 of 4 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Justin X. Villafane, being a duly sworn and appointed Deportation Officer
for the Department of Homeland Security, Immigration and Customs Enforcement
(“ICE”), hereby make the following statement in support of the attached criminal
complaint.

1. Your affiant has been a Deportation Officer for ICE since 2016. Your
affiant has training and experience in the enforcement of the immigration and
nationality laws of the United States. In addition, your affiant has training and
experience in the preparation, presentation, and service of criminal complaints and
arrest warrants.

2. On December 19, 2020, ICE received electronic correspondence from
the Jacksonville Sheriff's Office regarding an individual identified as NOE
VICENTE-BARRERA with a date of birth in July, 1988, who had been booked into
the Duval County jail, in Jacksonville, in the Middle District of Florida. Supervisory
Detention and Deportation Officer Coloma ran immigration database checks using
the information provided by the Duval County jail and the information matched the
identifiers for a citizen of Guatemala who had been previously deported from the
United States.

3. On December 19, 2020, an officer at the jail who had been deputized to
perform the functions of a federal immigration officer interviewed VICENTE-

BARRERA. Before the interview, VICENTE-BARRERA was advised of his
Case 3:21-mj-01433-JBT Document1 Filed 09/13/21 Page 3 of 4 PagelD 3

constitutional rights and he agreed to make a statement without an attorney present.
During the interview, VICENTE-BARRERA said that he is a citizen of Guatemala,
that he had previously been removed from the United States, and that following his
removal he had illegally re-entered the United States sometime in 2020 by walking
across the border at an unknown location. VICENTE-BARRERA admitted that he
was not inspected by an immigration officer when he re-entered the United States.

4, On May 18, 2021, after VICENTE-BARRERA’s was released from the
Duval County jail, Officer Coloma placed him on ICE release conditions. On
September 9, 2021, VICENTE-BARRERA was administratively arrested and
transported to the ICE District Office in Jacksonville for administrative processing.
During processing, your affiant entered VICENTE-BARRERA’s fingerprints into a
biometric identification system that compared his fingerprints with the fingerprints of
individuals who had been previously encountered by immigration authorities. The
system returned a match and reflected that VICENTE-BARRERA had been
previously encountered and had been assigned an Alien Registration number
(“A-number”). Your affiant then conducted additional immigration database checks
using the A-number and the records reflected that VICENTE-BARRERA is a citizen
of Guatemala who has been previously deported or removed from the United States
to Guatemala on two occasions.

5. Your affiant also reviewed documents from the Alien Registration file

(“A-file”) for VICENTE-BARRERA. An A-file is a central file maintained by
Case 3:21-mj-01433-JBT Document1 Filed 09/13/21 Page 4 of 4 PagelD 4

immigration agencies that contains documents related to the interactions and
encounters of United States immigration authorities with an alien. Documents in the
A-file confirmed that VICENTE-BARRERA is a citizen of Guatemala who has been
previously deported or removed from the United States to Guatemala on two
occasions: on September 19, 2014, through Brownsville, Texas, and on February 4,
2020, through Miami, Florida. The A-file contained no record that VICENTE-
BARRERA had ever applied for or received permission from the Attorney General
or the Secretary of the Homeland Security for the United States to re-enter the
United States since the time of his last deportation or removal.

Based upon the foregoing facts, your affiant believes there is probable cause to
establish that NOE VICENTE-BARRERA is a citizen of Guatemala who has been
found unlawfully present in the United States without first having obtained the
consent of the Attorney General or the Secretary of Homeland Security for the
United States to apply for admission to or re-enter the United States after having

been deported or removed from the United States, in violation of Title 8, United

ne, Scporation Officer
‘ S anai ation and Customs Enforcement

Jacksonville, Florida

States Code, Section 1326.
